Per Curiam:
It was urged in support of a rehearing of this ease that the former opinion was in conflict with Cable v. Coates, 36 Kas. 191. Cable v. Coates followed English v. Williamson, 34 Kas. 212. The opinion, however, in the former case failed to state, as it should have done, that September 4, 1881, was Sunday. In the case of English v. Williamson, it was said that —
“Under the statute above quoted, (Civil Code, §722,) when the last day comes on Sunday, that day, as well as the first, shall be excluded, and we suppose our tax laws, as well as all other statutes, were enacted with reference to this rule, and therefore that the rule should govern. Besides, we would also think that such rule should govern upon general principles. If Sunday in such a case is not excluded, the owner of the property would not have the full three years given to him by statute within which to redeem his property from the taxes, *52while the statutes in express terms give him that time and more than that time.”
As September 4, 1881, was Sunday, the owner of the land in the Cable v. Coates case had all of September 5, 1881, in which to redeem, but the tax deed was issued in that ease at 2 o’clock p. M. of September 5, 1881, and therefore was prematurely issued.
With this explanation, the Cable v. Coates case is in line with the English v. Williamson case, and the opinion hauded down follows both of those cases.
The motion for a rehearing will be overruled.